DETAILED ACTION
	This action is in response to the amendment filed February 28, 2022. The Examiner acknowledges that claim 19 was amended, no claims were canceled, and no new claims were added. Claims 1-18 remain withdrawn as being directed to a non-elected invention, thus, claim 19 is examined herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “making a second user selection designating a game mode number of balls” and later recites “wherein the game mode number of balls drawn is determined by the second user selection”, such that it appears these limitations in the claim are redundant, and it is unclear whether the second recitation is intended to define the game number of balls being determined by some different or additional manner.
Claim 19 recites “wherein each of the number of balls comprises a value selected from the finite set of predetermined values” and later recites “wherein each of the balls in the game mode number of balls comprises a single value selected from the set of predetermined values” and later recites “wherein each of the balls in the game mode number of balls is assigned a single value selected from the set of predetermined values”, such that it appears these limitations in the claim are redundant, as the first recitation appears to have defined each ball comprises a value selected from the finite set, the latter recitations appear to define the same in varying wording, however, these are each interpreted equally, and thus, these limitations are deemed redundant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hardy et al. (U.S. Patent Application Publication No. 2007/0257430; hereinafter “Hardy”) in view of Luciano (U.S. Patent No. 6,368,214).
Hardy discloses a device for playing an electronic game that enhances and maintains player interest, the device comprising: 
a processor (paragraphs 0093-0095, wherein a host computing system, such as a general purpose computer including a processing means facilitates execution of a game); 
a visual display screen (paragraphs 0093-0095 and figure 6, wherein a host computing system, such as a general purpose computer including a visual display screen facilitates display of the game, such as a graphical interface thereof as depicted in figure 6); and 
a computer-readable medium (paragraph 0095); 
wherein the device: 
generates, responsive to a user making a first user selection designating the number of cards to be played, a group of one or more electronic cards wherein each card comprises a matrix of positions, each position comprising an assigned value taken from a finite set of pre-determined values (paragraphs 0159-0169 and figure 6, wherein Hardy discloses based on player initiation of a bingo game, one or more bingo cards are presented into the interface depicted in figure 6, and as such is interpreted as designating a number of cards to be played based on a first user selection, the cards comprising a matrix of positions and assigned values from a finite standard set of bingo values); 
displays on the visual display screen the group of cards selected by the user in the first user selection, wherein the matrix of values is displayed for each card (figure 6); 
provides to the user, on the visual display screen, a game mode indicator which shows a visual preview of the game mode number of balls that will be drawn during play of the electronic game until the game mode number of balls selected to be drawn is used during play of the electronic game (figure 6, wherein counter 614 is interpreted as a game mode indicator which shows a visual preview of the game mode number of balls that will be drawn and continues to change by counting each successive ball drawn until the game mode number of balls is used/drawn); 
8draws the game mode number of balls, wherein each of the number of balls comprises a (single) value selected from the finite set of predetermined values (paragraphs 0159-0169 and figure 6, wherein Hardy clearly illustrates and discloses the drawing of bingo balls, such that each ball has a value from the finite set of predetermined values); 
generates, on the visual display screen, a ball draw indicator populated by the number of game mode balls (figure 6, bingo board 608 represents a ball draw indicator populated by the number of game mode balls as they are drawn and at completion of the drawing);  
compares the value assigned to each ball in the game mode number of balls  to the value assigned to each position in the matrix of positions in each electronic card of the one or more electronic cards of the electronic game to determine if one or more of the values assigned to each ball in the game mode number of balls is equal to one or more of the values assigned to each position in the matrix of positions in each electronic card of the one or more electronic cards of the electronic game and, if so, creating a match corresponding thereto (paragraphs 0159-0169 and figure 6, wherein as illustrated in figure 6, matches between values assigned to the matrix of an electronic card that match the bingo balls draw is indicated by indication 605); 
for each matrix of positions corresponding to each electronic card of the one or more electronic cards of the electronic game, determines if there are matches present in a pattern pre-designated as a winning pattern, and designating the electronic card as a winning card in association with said particular winning pattern and assigning a numeric value greater than zero (figure 6, wherein it appears clear that as balls are drawn and matches are indicated, patterns as depicted in paytable 606 are being evaluated to determine if a pattern matching a winning pattern has occurred, and assigning a numeric value greater than zero to the electronic card, such as a prize value based on the paytable); and 
provides rewards to the user based on reward values associated with a pay-table corresponding to any winning patterns determined (paragraph 0165).
Hardy discloses the invention substantially as claimed except for explicitly disclosing a second user selection designating the game mode number of balls (i.e. the quantity thereof). Rather, Hardy appears to indicate a finite value of balls is drawn, while using the example of 31 balls throughout the disclosure. Nonetheless, figure 6 illustrates the counter 614 as counting balls of “n”, such that it is appears necessarily implied that the number “n” can be variable in an obvious variant of the Hardy invention. In that regard, the Examiner submits that Luciano provides the necessary teachings to motivate one skilled in the art to modify Hardy to create such an obvious variant in which the player can decide (the second user selection) the quantity of the game mode number of balls to draw.  Luciano is directed to a similar bingo game in which bingo balls are drawn and are matched against an electronic bingo card of numbers (figures 7A-7E). Luciano discloses that a player can continuously ask for another ball to be drawn in order to match a winning pattern, however, as each additional ball is drawn, a dynamic paytable 414 is adjusted accordingly. For example, if a player decides to end the game (via button 430) after only 4 balls have been drawn, the player would have a very high pay out amount for matching four corners, as only 4 balls have been drawn. Similarly, if the player waited until 74 balls were drawn, a payout for four corners is very low (as shown in figure 7E). Accordingly, the Examiner positions that given the teachings of Luciano, a person having ordinary skill in the art would have been motivated to modify Hardy to create an obvious variant thereof, in which the player could decide prior to balls being drawn a quantity of the game mode number of balls to draw. For instance, the obvious variant could offer the player a selection between 31 balls, 41 balls, and 51 balls to be drawn to match the various winning patterns, and provide adjusted paytables accordingly. While Luciano is primarily a continuous bet and draw type game, the same principles of inversely affecting the paytable with respect to the total number of balls eventually drawn is applicable to the obvious variant of Hardy, thereby providing players with greater selection of volatility based on each player’s risk level with respect to potentially obtaining a higher prize by selecting a lower value for the second selection of the game mode number of balls. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hardy in view of Luciano for at least the reasons detailed above.

Response to Arguments
Applicant’s remarks regarding the previously presented 35 U.S.C. 101 & 112 rejections are acknowledged, and in view of Applicant’s extensive amendments to claim 19, the remarks are persuasive, and thus these rejections have been withdrawn.
However, in view of the extensive amendments to claim 19, new grounds of rejection, as necessitated by the amendments including a sufficient shift in scope caused by the amendments, are set forth above. Similarly, the amendments raised new issues under 35 U.S.C. 112(b) as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715